DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 15 objected to because of the following informalities:  Claim 15; line 2 recites, “determine an unbiased distance and/or…”, it should be corrected to “determining an unbiased distance and/or..”.  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 16-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
Claim 16 is drawn to a “computer program", per se, therefore, fail(s) to fall within a statutory category of invention. A claim directed to a computer program itself is non-statutory because it is not:  a process, or a machine, or a manufacture, or a composition of matter.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 recites the limitation "the first measuring device and the second measuring device" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Moshfeghi (US 20090243932, hereinafter “Moshfe”), and further in view of Dent et al. (US 6243587, hereinafter “Dent”).
Regarding claim 1, Moshfe discloses,
A measuring system (the present invention improve methods and systems for determining the location of an electronic device, Para. [0006]) comprising a first measuring device (i.e., the combination of electronic devices 102-104) and a second measuring device (electronic device 101), wherein the measuring system is configured to, between the first measuring device and the second measuring device: 
“determine a first phase shift at a first frequency (signal that travels between device 101 and device 102 has different frequency components Δf1 and a corresponding measurable phase difference ΔΦ1, Para. [0047])”; 
“determine a second phase shift at a second frequency (the signal that travels between device 101 and device 103 has different frequency components Δf2 and a corresponding measurable phase difference ΔΦ2, Para. [0047])”; 
“determine a third phase shift at a third frequency (the signal that travels between device 101 and device 104 has different frequency components Δf3 and a corresponding measurable phase difference ΔΦ3, Para. [0047])”.

In a similar field of endeavor, Dent discloses, “wherein the first measuring device comprises: a phase difference calculator, configured to calculate a first phase difference between the first phase shift and the second phase shift, and to calculate a second phase difference between the second phase shift and the third phase shift (determining a first phase shift for the first received signal; determining a second phase shift for the second received signal; and making the first phase difference measurement based on the first and second phase shifts. Similarly, the second phase difference measurement is preferably performed by determining a third phase shift for the third received signal; determining a fourth phase shift for the fourth received signal; and making the second phase difference measurement based on the third and fourth phase shifts, Col. 2; 37-Col. 3; lines4).”
Therefore, it would have been obvious to one of ordinary skill in art before the effective filing date of the claimed invention to modify Moshfe by specifically providing wherein the first measuring device comprises: a phase difference calculator, configured to calculate a first phase difference between the first phase shift and the second phase shift, and to calculate a second phase difference between the second phase shift and the third phase shift, as taught by Dent for the purpose of providing active position determination of a mobile transmitter which increases the accuracy of the position determination.
 	Regarding claim 13, the combination of Moshfe and Dent discloses everything claimed as applied above (see claim 1), further Moshfe discloses, “wherein the measuring system is configured to step through different frequencies for determining a plurality phase shifts by a pre-defined or user-selectable frequency pattern (a signal that includes multiple frequency components may be transmitted between electronic device 101 at an unknown location and electronic device 102 located at a known location A. The different frequency components, which differ in frequency by an amount .DELTA.f, will result in a measurable phase difference, .DELTA..phi., at the receiving device that is related to the distance between the device transmitting the signal and the device receiving the signal. Accordingly, by transmitting and receiving such a signal, the distance between each electronic device with a known location and the electronic device with the unknown location may be determined, Para. [0047]) and wherein the frequency pattern is a monotonous frequency rise, or a monotonous frequency fall, or an alternation between higher and lower frequencies, or a pseudo-random frequency order (Fig.2 illustrates the alteration between higher and lower frequencyes, A transmitted signal includes two frequency components f.sub.1 and f.sub.2, which may differ in frequency by an amount .DELTA.f. The different signal frequencies (or tones), f, will have different corresponding wavelengths, .lamda. Para. [0050]-[0051])”.


Claims 2, 14, 15, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Moshfe, in view of Dent and further in view of Alsindi et al. (US 20160069676, hereinafter “Alsi”).
Regarding claim 2, the combination of Moshfe and Dent discloses everything claimed as applied above (see claim 1), however the combination of Moshfe and Dent does not explicitly discloses, “The measuring system comprising a range/velocity calculator, configured to: determine a first biased distance estimate from the first phase difference; determine a second biased distance estimate from the second phase difference; and (i) determine an unbiased distance and/or velocity from the first biased distance estimate and the second biased distance estimate, or (ii) determine an unbiased distance and/or velocity from the first phase difference and the second phase difference.”
In a similar field of endeavor, Alsi discloses, “The measuring system comprising a range/velocity calculator, configured to: determine a first biased distance estimate from the first phase difference; determine a second biased distance estimate from the second phase difference (FIG. 3 illustrates an example of a channel impulse response which shows how the multipath bias can corrupt TOA-based range estimates. It is clear in this case that the actual TOA is not equal to the estimated TOA. This difference in estimation is called the "multipath bias" Paras. [0030]-[0032]); and (i) determine an unbiased distance and/or velocity from the first biased distance estimate and the second biased distance estimate, or (ii) determine an unbiased distance and/or velocity from the first phase difference and the second phase difference (while moving through the multipath propagation environment the aim is to estimate the corresponding sequence of biases [b.sub.1, b.sub.2, . . . , b.sub.N]. If the biases can be accurately estimated then the range measurements in (23) can be corrected to provide unbiased (clean) range measurements to the KF, Para. [0176]-[0180]).”
Therefore, it would have been obvious to one of ordinary skill in art before the effective filing date of the claimed invention to modify the combination of Moshfe and Dent by specifically providing The measuring system comprising a range/velocity calculator, configured to: determine a first biased distance estimate from the first phase difference; determine a second biased distance estimate from the second phase difference; and (i) determine an unbiased distance and/or velocity from the first biased distance estimate and the second biased distance estimate, or (ii) determine an unbiased distance and/or velocity from the first phase difference and the second phase difference, as taught by Alsi for the purpose of providing improved bias estimation, tracking and range/distance measurement correction as well as improved localization, particularly in NLOS/severe NLOS conditions.
Regarding claim 14, Moshfe discloses,
A ranging method (the present invention improve methods and systems for determining the location of an electronic device, Para. [0006]) comprising  the following steps: 
“determining a first phase shift at a first frequency (signal that travels between device 101 and device 102 has different frequency components Δf1 and a corresponding measurable phase difference ΔΦ1, Para. [0047]), between a first (i.e., the combination of electronic devices 102-104) and a second measuring device (electronic device 101)”; 
“determining a second phase shift at a second frequency (the signal that travels between device 101 and device 103 has different frequency components Δf2 and a corresponding measurable phase difference ΔΦ2, Para. [0047]), between the first measuring device (i.e., the combination of electronic devices 102-104) and the second measuring device (electronic device 101)”; 
“determining a third phase shift at a third frequency (the signal that travels between device 101 and device 104 has different frequency components Δf3 and a corresponding measurable phase difference ΔΦ3, Para. [0047]), between the first measuring device (i.e., the combination of electronic devices 102-104) and the second measuring device (electronic device 101)”.
However, Moshfe does not explicitly disclose, “calculating a first phase difference between the first phase shift and the second phase shift, and calculating a second phase difference between the second phase shift and the third phase shift.”
In a similar field of endeavor, Dent discloses, “calculating a first phase difference between the first phase shift and the second phase shift, and calculating a second phase difference between the second phase shift and the third phase shift (determining a first phase shift for the first received signal; determining a second phase shift for the second received signal; and making the first phase difference measurement based on the first and second phase shifts. Similarly, the second phase difference measurement is preferably performed by determining a third phase shift for the third received signal; determining a fourth phase shift for the fourth received signal; and making the second phase difference measurement based on the third and fourth phase shifts, Col. 2; 37-Col. 3; lines4).”
Therefore, it would have been obvious to one of ordinary skill in art before the effective filing date of the claimed invention to modify Moshfe by specifically providing calculating a first phase difference between the first phase shift and the second phase shift, and calculating a second phase difference between the second phase shift and the third phase shift, as taught by Dent for the purpose of providing active position determination of a mobile transmitter which increases the accuracy of the position determination.
Further, the combination of Moshfe and Dent does not explicitly discloses, “determining a first biased distance estimate from the first phase difference and determining a second biased distance estimate from the second phase difference.”
In a similar field of endeavor, Alsi discloses, “determining a first biased distance estimate from the first phase difference and determining a second biased distance estimate from the second phase difference (FIG. 3 illustrates an example of a channel impulse response which shows how the multipath bias can corrupt TOA-based range estimates. It is clear in this case that the actual TOA is not equal to the estimated TOA. This difference in estimation is called the "multipath bias" Paras. [0030]-[0032]).”
Therefore, it would have been obvious to one of ordinary skill in art before the effective filing date of the claimed invention to modify the combination of Moshfe and Dent by specifically providing determining a first biased distance estimate from the first phase difference and determining a second biased distance estimate from the second 
Regarding claim 15, the combination of Moshfe, Dent and Alsi discloses everything claimed as applied above (see claim 14), further Alsi discloses, “determine an unbiased distance and/or velocity from the first biased distance estimate and the second biased distance estimate (while moving through the multipath propagation environment the aim is to estimate the corresponding sequence of biases [b.sub.1, b.sub.2, . . . , b.sub.N]. If the biases can be accurately estimated then the range measurements in (23) can be corrected to provide unbiased (clean) range measurements to the KF, Para. [0176]-[0180]).”
Regarding claim 16, Moshfe discloses,
A computer program with program code executable by a processor to: 
“determine a first phase shift at a first frequency (signal that travels between device 101 and device 102 has different frequency components Δf1 and a corresponding measurable phase difference ΔΦ1, Para. [0047]), between a first measuring device (i.e., the combination of electronic devices 102-104) and a second measuring device (electronic device 101)”; 
“determine a second phase shift at a second frequency (the signal that travels between device 101 and device 103 has different frequency components Δf2 and a corresponding measurable phase difference ΔΦ2, Para. [0047]), between the first measuring device (i.e., the combination of electronic devices 102-104) and the second measuring device (electronic device 101)”; 
(the signal that travels between device 101 and device 104 has different frequency components Δf3 and a corresponding measurable phase difference ΔΦ3, Para. [0047]), between the first measuring device (i.e., the combination of electronic devices 102-104) and the second measuring device (electronic device 101)”.
However, Moshfe does not explicitly disclose, “calculate a first phase difference between the first phase shift and the second phase shift, and calculate a second phase difference between the second phase shift and the third phase shift.”
In a similar field of endeavor, Dent discloses, “calculate a first phase difference between the first phase shift and the second phase shift, and calculate a second phase difference between the second phase shift and the third phase shift (determining a first phase shift for the first received signal; determining a second phase shift for the second received signal; and making the first phase difference measurement based on the first and second phase shifts. Similarly, the second phase difference measurement is preferably performed by determining a third phase shift for the third received signal; determining a fourth phase shift for the fourth received signal; and making the second phase difference measurement based on the third and fourth phase shifts, Col. 2; 37-Col. 3; lines4).”
Therefore, it would have been obvious to one of ordinary skill in art before the effective filing date of the claimed invention to modify Moshfe by specifically providing calculate a first phase difference between the first phase shift and the second phase shift, and calculate a second phase difference between the second phase shift and the third phase shift, as taught by Dent for the purpose of providing active position 
Further, the combination of Moshfe and Dent does not explicitly discloses, “determine a first biased distance estimate from the first phase difference and determine a second biased distance estimate from the second phase difference.”
In a similar field of endeavor, Alsi discloses, “determine a first biased distance estimate from the first phase difference and determine a second biased distance estimate from the second phase difference (FIG. 3 illustrates an example of a channel impulse response which shows how the multipath bias can corrupt TOA-based range estimates. It is clear in this case that the actual TOA is not equal to the estimated TOA. This difference in estimation is called the "multipath bias" Paras. [0030]-[0032]).”
Therefore, it would have been obvious to one of ordinary skill in art before the effective filing date of the claimed invention to modify the combination of Moshfe and Dent by specifically providing determine a first biased distance estimate from the first phase difference and determine a second biased distance estimate from the second phase difference, as taught by Alsi for the purpose of providing improved bias estimation, tracking and range/distance measurement correction as well as improved localization, particularly in NLOS/severe NLOS conditions.
Regarding claim 17, the combination of Moshfe, Dent and Alsi discloses everything claimed as applied above (see claim 14), further Alsi discloses, “determine an unbiased distance and/or velocity from the first biased distance estimate and the second biased distance estimate (while moving through the multipath propagation environment the aim is to estimate the corresponding sequence of biases [b.sub.1, b.sub.2, . . . , b.sub.N]. If the biases can be accurately estimated then the range measurements in (23) can be corrected to provide unbiased (clean) range measurements to the KF, Para. [0176]-[0180]).”

 	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Moshfe, in view of Dent and further in view of Marshall (US 20200241105, hereinafter “Marshall”).
	Regarding claim 3, the combination of Moshfe and Dent discloses everything claimed as applied above (see claim 1), however the combination of Moshfe and Dent does not explicitly discloses, “wherein the measuring system is configured to determine the first phase shift, the second phase shift, and the third phase shift as roundtrip phase shifts between the first measuring device and the second measuring device.”
	In a similar field of endeavor, Marshall discloses, “wherein the measuring system is configured to determine the first phase shift, the second phase shift, and the third phase shift as roundtrip phase shifts between the first measuring device and the second measuring device (This approach allows the phase to be measured in a "round-trip" fashion, based on one transmission from the transmitter to the first wireless communications device and another transmission from the first wireless communications device to the transmitter. Comparing the phases of two signals in opposite directions, like this, is one advantageous way to relate phase measurements that are made by different devices, Paras. [0044]-[0049]).”
.

  	Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Moshfe, in view of Dent, in view of Alsi and further in view of Marshall (US 20200241105, hereinafter “Marshall”).
	Regarding claim 3, the combination of Moshfe, Dent and Alsi discloses everything claimed as applied above (see claim 1), however the combination of Moshfe, Dent and Alsi does not explicitly discloses, “wherein determining the first phase shift, the second phase shift, and the third phase shift comprises determining the first phase shift, the second phase shift, and the third phase shift as roundtrip phase shifts between a first measuring device and a second measuring device.”
	In a similar field of endeavor, Marshall discloses, “wherein determining the first phase shift, the second phase shift, and the third phase shift comprises determining the first phase shift, the second phase shift, and the third phase shift as roundtrip phase shifts between a first measuring device and a second measuring device (This approach allows the phase to be measured in a "round-trip" fashion, based on one transmission from the transmitter to the first wireless communications device and another transmission from the first wireless communications device to the transmitter. Comparing the phases of two signals in opposite directions, like this, is one advantageous way to relate phase measurements that are made by different devices, Paras. [0044]-[0049]).”
	Therefore, it would have been obvious to one of ordinary skill in art before the effective filing date of the claimed invention to modify the combination of Moshfe, Dent and Alsi by specifically providing wherein determining the first phase shift, the second phase shift, and the third phase shift comprises determining the first phase shift, the second phase shift, and the third phase shift as roundtrip phase shifts between a first measuring device and a second measuring device, as taught by Marshall for the purpose of efficiently and effectively determining position and/or time by observing the phases of wireless signals at different frequencies, emanating from the source.

Allowable Subject Matter
Claims 4-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 4, he following is a statement of reasons for the indication of allowable subject matter: the closest prior art Moshfe and Dent, whether taken alone or combination, do not teach or suggest the following novel features: “The measuring system according to claim 1, wherein determining the first phase shift comprises: the first measuring device transmitting a first measuring signal at the first frequency to the second measuring device; the second measuring device determining a first partial phase shift, the first measuring signal has undergone during transmission; the second measuring device transmitting a second measuring signal at the first frequency to the first measuring device; the first measuring device determining a second partial phase shift, the second measuring signal has undergone during transmission; the phase difference calculator is configured to determine the first phase shift by adding the first partial phase shift and the second partial phase shift; and/or wherein determining the second phase shift comprises: the first measuring device transmitting a third measuring signal at the second frequency to the second measuring device; the second measuring device determining a third partial phase shift, the third measuring signal has undergone during transmission; the second measuring device transmitting a fourth measuring signal at the second frequency to the first measuring device; 32the first measuring device determining a fourth partial phase shift, the fourth measuring signal has undergone during transmission; the phase difference calculator determining the second phase shift by adding the third partial phase shift and the fourth partial phase shift; and/or wherein determining the third phase shift comprises, the first measuring device transmitting a fifth measuring signal at the third frequency to the second measuring device, the second measuring device determining a fifth partial phase shift, the fifth measuring signal has undergone during transmission, the second measuring device transmitting a sixth measuring signal at the third frequency to the first measuring device, the first measuring device determining a sixth partial phase shift, the sixth measuring signal has undergone during transmission; and the phase difference calculator determining the third phase shift by adding the fifth partial phase shift and the sixth partial phase shift”, in combination with all the recited limitations in claim 1.
Claims 5-7 are also objected in view of their dependency in claim 4. 

Regarding claim 8, he following is a statement of reasons for the indication of allowable subject matter: the closest prior art Moshfe and Dent, whether taken alone or combination, do not teach or suggest the following novel features: “
    PNG
    media_image1.png
    321
    619
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    173
    636
    media_image2.png
    Greyscale
” in combination with all the recited limitations in claims 1 and 2.


Claims 9, 12 are also objected in view of their dependency in claim 8. 

Regarding claim 11, the following is a statement of reasons for the indication of allowable subject matter: the closest prior art Moshfe and Dent, whether taken alone or combination, do not teach or suggest the following novel features: “wherein the measuring system is configured to, between the first measuring device and the second measuring device, determine a plurality phase shifts, each at a different frequency, wherein the phase difference calculator is configured to calculate a plurality of phase differences, each of two frequency-adjacent phase shifts of the plurality phase shifts, and wherein the range/velocity calculator is configured to calculate a plurality of biased distance estimates, each from one of the plurality of calculated phase differences”, in combination with all the recited limitations in claims 1 and 2.


Claims 19 and 20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Regarding claim 19, the following is a statement of reasons for the indication of allowable subject matter: the closest prior art Moshfe, Dent and Alsi, whether taken alone or combination, do not teach or suggest the following novel features: “wherein determining the first phase shift comprises: transmitting a first measuring signal at the first frequency from a first measuring device to the second measuring device; determine a first partial phase shift that the first measuring signal has undergone during transmission; transmitting a second measuring signal at the first frequency from the second measuring device to the first measuring device; determining a second partial phase shift that the second measuring signal has undergone during transmission; and determining the first phase shift by adding the first partial phase shift and the second partial phase shift”, in combination with all the recited limitations in claims 1 and 2.
Claim 20 is also objected in view of the dependency in claim 19.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GOLAM SOROWAR whose telephone number is (571)270-3761.  The examiner can normally be reached on Mon-Fri: 8:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on (571) 272-7904.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/GOLAM SOROWAR/Primary Examiner, Art Unit 2641